DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Request for Continued Examination filed on December 24, 2021.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on April 8, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claim 1, 4-6, 8 and 11 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1, 4-6, 8 and 11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A high efficiency motor, comprising: 
 	a stator assembly having a stator winding; and 
 	a rotor assembly, being rotatable within said stator assembly, 
 	wherein said rotor assembly comprises: 
 	 	a rotor shaft; 
 	 	a rotor stack assembly having a stack longitudinal axis; 
 	 	a rotor cover having a first axial end and a second axial end opposite said first axial end; 
 	 	a first end ring connected to said first axial end of said rotor cover; and
 	 	a second end ring connected to said second axial end of said rotor cover so as to enclose said rotor stack assembly within said rotor cover, said first end ring, and said second end ring, 
 	wherein said rotor stack assembly comprises: 
 	 	3a stamping stack having an outer periphery; 
 	 	a plurality of magnet slots, each magnet slot having an outer side facing toward said outer periphery and an inner side facing away from said outer periphery, each magnet slot having a magnet arc shape being offset radial from said stack longitudinal axis; 
 	 	a plurality of bar slots, each bar slot having a set position during rotation of said rotor assembly along said outer periphery relative to said magnet slots, each bar slot being radial to said stack longitudinal axis and having a variable offset radial distance from said magnet arc shape of a respective magnet slot according to said set position; 
 	 	a plurality of conductor bars within respective bar slots so as to form a starting torque of the rotor assembly from a rotating magnetic field producing current in said conductor bars; and 
 	 	a plurality of magnets within respective magnet slots, 
 	wherein each magnet slot has a defined interval-x corresponding to a minimum magnet slot distance between each magnet slot and an adjacent magnet slot, 
 	wherein each magnet has a defined distance-y corresponding to a minimum magnet distance between said outer periphery of the stamping stack and each magnet within a respective magnet slot at a corresponding outer side, 
 	4wherein said defined interval-x ranges from two to ten times said defined distance-y so as to form a partial starting torque with current through said conductor bars, and 
 	wherein all bar slots have a bar arc shape radial to said stack longitudinal axis.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nashiki (US 2009/0134734) deals with an AC motor and control unit thereof, Kerlin (US 2006/0082237) deals with a toroidal AC motor, and Chu et al (US 2005/0023923) deals with rotor structure of line-start permanent magnet synchronous motor.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838